Exhibit 10.209

 

 

AMENDMENT NO. 1 TO UNSECURED AMENDED AND RESTATED PROMISSORY NOTE

(Original Principal Amount $2,500,000)

 

This Amendment No. 1 to Unsecured Amended and Restated Promissory Note (the
"Amendment") is made as of June 30, 2019 (the “Effective Date”), by and between
TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation ("Maker"), and GREAT
HARBOR CAPITAL, LLC, a Delaware limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured Amended
and Restated Promissory Note in the principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) dated August 30, 2016 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction paragraph, the phrase "December 30, 2019" is hereby
restated in its entirety to read as "October 22, 2021" such that the Maturity
Date shall be October 22, 2021.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

Amendment No. 1 to Unsecured Amended and Restated Promissory Note ($2,500,000 –
Great Harbor)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED

HOLDINGS, INC.

             

By:

/s/Anthony Zolezzi     

   

Anthony Zolezzi

   

Chief Executive Officer

 

 

 

 

GREAT HARBOR CAPITAL, LLC

             

By:

/s/David Van Andel     

   

David Van Andel

   

President

 

 

Amendment No. 1 to Unsecured Amended and Restated Promissory Note ($2,500,000 –
Great Harbor)

 